 

Exhibit 10.1

 

XG SCIENCES, INC.

 

FORM OF SUBSCRIPTION AGREEMENT

 

Ladies/Gentlemen:

 

XG Sciences, Inc., a Michigan corporation (the "Company") is selling in this
offering (this “Offering”) up to $24,000,000 in shares of its common stock, no
par value per share, at $8 per share (the “Shares”) to investors pursuant to
that certain registration statement on Form S-1, as filed with the Securities
and Exchange Commission and initially effective as of April 13, 2016 (the
“Prospectus”) as may be post-effectively amended from time to time.

 

1.           Subscription.

 

1.1           The undersigned subscriber (“Subscriber”) hereby subscribes for
the number of Shares set forth on the signature page below at a purchase price
of $8.00 per Share.

 

1.2           If the undersigned is paying with a check or money order, enclosed
is a check or money order payable to the order of XG Sciences, Inc., in the
amount set forth on the signature page below as payment in full of the total
purchase price of the Shares subscribed for.

 

1.3           If the undersigned in paying by wire transfer, the undersigned
shall effect a wire transfer in the amount set forth on the signature page below
as payment in full of the total purchase price of the Shares subscribed for to
the bank account set forth in and in accordance with the wire instructions
detailed in Exhibit A.

 

2.           Subscriber’s Acknowledgments and Agreements.

 

The undersigned understands, acknowledges and agrees that:

 

2.1           If a resident of any of the states listed below, the undersigned
meets the suitability standards of this section:

 

(a)          Arkansas investors must meet the following criteria:

 

(i)          A minimum annual gross income of $70,000 and a minimum net worth of
$70,0000, exclusive of automobile home and home furnishings; or

 

(ii)         A minimum net worth of $250,000 exclusive of automobile, home and
home furnishings.

 

(b)          California investors must meet the following criteria:

 

(i)          Only “Accredited Investors” in California (as that term is defined
in Rule 501 of Regulation D of the Securities Act of 1933, as amended) may
invest in this offering.

 

(c)          Kentucky investors must meet the following criteria:

 

 Page 1 

 

 

(i)           A net income of at least $200,000 in each of the two most recent
years or joint income with a spouse exceeding $300,000 for those years and a
reasonable expectation of the same income level in the current year; or

 

(ii)         An individual net worth, or joint net worth with that person’s
spouse, in excess of $1,000,000, excluding the value of the person’s primary
resident.

 

(d)          Missouri investors must meet the following criteria:

 

(i)           A minimum annual gross income of $70,000 and a minimum net worth
of $70,0000, exclusive of automobile home and home furnishings; or

 

(ii)         A minimum net worth of $250,000 exclusive of automobile, home and
home furnishings.

 

(iii)        No more than 10% of any one Missouri investor’s liquid net worth
shall be invested in the Company’s securities.

 

(e)          New Jersey investors must meet the following criteria:

 

(i)          Only “Accredited Investors” in New Jersey (as that term is defined
in Rule 501 of Regulation D of the Securities Act of 1933, as amended) may
invest in this offering.

 

(f)          This offering is no longer available to New Mexico investors.

 

(g)          Oklahoma investors must meet the following criteria:

 

(i)          A minimum annual gross income of $70,000 and a minimum net worth of
$70,0000, exclusive of automobile home and home furnishings; or

 

(h)          A minimum net worth of $250,000 exclusive of automobile, home and
home furnishings.

 

(i)          Pennsylvania investors must meet the following criteria:

 

(i)          A minimum annual gross income of $70,000 and a minimum net worth of
$70,0000, exclusive of automobile home and home furnishings; or

 

(ii)         A minimum net worth of $250,000 exclusive of automobile, home and
home furnishings.

 

(j)          Vermont investors may invest pursuant to the following
restrictions:

 

(i)          Accredited investors in Vermont, as defined in 17 C.F.R. Section
230.501, may invest freely in this offering; and

 

(ii)         Non-accredited Vermont investors may not purchase an amount in this
offering that exceeds 10% of the investor’s “liquid net worth”, defined as an
investor’s total assets (not including home, home furnishings or automobiles)
minus total liabilities.

 

 Page 2 

 

 

2.2           This subscription may be accepted or rejected in whole or in part
by the Company, in its sole discretion. The Company may also terminate the
Offering at any time.

 

2.3            Except as provided under applicable securities laws, this
subscription is and shall be irrevocable except that (a) the undersigned’s
execution and delivery of this Subscription Agreement will not constitute an
agreement between the Company and the undersigned until this Subscription
Agreement is accepted on behalf of the Company and, if not so accepted, the
undersigned’s subscription and obligations hereunder will terminate and (b) the
undersigned can, at any time prior to acceptance of this Subscription Agreement,
request in writing that the undersigned be released from the obligations
hereunder, and the Company may, but need not, in its discretion, elect to
release the undersigned from the subscription and from such obligations.

 

2.4           No U.S. federal or state agency has made any finding or
determination as to the fairness of the terms of this Offering. These securities
have not been recommended or endorsed by any U.S. federal or state securities
commission or regulatory agency.

 

2.5           The Subscriber shall have the option to accept delivery of the
Shares in any of the following formats: i) the Shares may be issued in book
entry format and held electronically at the Company’s transfer agent, VStock
Transfer, LLC (“Transfer Agent”), ii) the Shares may be delivered, through the
facilities of The Depository Trust Company, to a brokerage house, and shall be
registered in such name or names and shall be in such denominations, as the
Subscriber may request by written notice to the Company, or iii) the Shares may
be issued via physical stock certificate. The cost of original issue tax stamps
and other transfer taxes, if any, and any fees from the Transfer Agent in
connection with the issuance and delivery of the Shares by the Company to the
Subscriber shall be borne by the Company.

 

2.6           After this Offering is completed, the Company intends to seek
either (i) a listing of its common stock on a securities exchange registered
with the Securities and Exchange Commission (SEC) under Section 6(a) of the
Securities Exchange Act of 1934, as amended, such as the NASDAQ Capital Market
or the New York Stock Exchange (NYSE), or (ii) the quotation of its common stock
on the OTCQB or OTCQX marketplaces operated by OTC Markets Group, Inc. (the act
of achieving such listing or quotation, generally referred to hereafter as a
“Public Listing”), but there can be no assurance that the Company will ever
achieve a Public Listing (See Risk Factors – Risks Related to the Offering in
the Prospectus). The Subscriber understands that until such time as the Company
achieves a Public Listing of its Shares, a public market will not exist for the
Shares and it may be difficult to sell the Shares purchased in this Offering.

 

3.           Governing Law; Arbitration; Venue.

 

3.1           This Subscription Agreement and all rights and obligations
hereunder shall be deemed to be made under and governed by the laws of the State
of Michigan applicable to agreements made and to be performed entirely within
such State, without reference to such State's laws regarding the conflict of
laws.

 

3.2           Any litigation arising hereunder shall be instituted only in
Ingham County or the state courts of the State of Michigan sitting in Ingham
County. All parties agree that venue shall be proper in Ingham County for all
such legal or equitable proceedings.

 

3.3           The headings of this Subscription Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Subscription Agreement. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.

 

 Page 3 

 

 

3.4           If any provision of this herein shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Subscription Agreement or
the validity or enforceability of this Subscription Agreement in any other
jurisdiction.

 

[Remainder of page intentionally left blank. Signatures to follow]

 

 Page 4 

 

 

Date:    

 

Subscriber’s Name:  

 

Type of Subscriber:

As (check one) Individual _________ Tenants in Common _________ Partnership
_________ Joint Tenants _________ Corporation _________ Trust __ Minor with
Adult Custodian under UGMA _____ Other ______

 

Number of Shares Subscribed For: _____________

 

Purchase Price Per Share:              x                $8.00

 

Aggregate Purchase Price:            $_____________

 

      Signature of Subscriber   Signature of Co-Subscriber Name:     Name:  
Title:     Title:               Taxpayer I.D. Number   Taxpayer I.D. Number of
Co-Subscriber       Subscriber’s mailing address:   Co-Subscriber’s mailing
address                         Phone #:     Phone #:   Email:     Email:  

 

Subscriber’s Election for how it would like to receive shares:

 

_______ Please issue the Shares electronically in book entry format to be held
at VStock Transfer, LLC, the Company’s Transfer Agent.     _______ Please issue
the Shares and deliver them electronically, through the facilities of The
Depository Trust Company, to such brokerage house as indicated by the Subscriber
in separate written instructions. Instructions must include name of Brokerage
Firm, DTC Participant Number, Account Name and Account number.     _______
Please issue a stock certificate for the Shares and deliver it to the
Subscriber’s address above.(1)

 

Accepted:

 

XG SCIENCES, INC.

 

By:     Date:     Name:           Title:          

 

(1) Subscribers are encouraged to discuss with their financial advisor(s)
whether holding physical stock certificates in a public company in light of the
current regulatory environment is an appropriate way to hold such securities as
many brokerage houses will no longer accept physical stock certificates for
deposit.

 

 Page 5 

 

 

EXHIBIT A

 

COMPANY WIRE INSTRUCTIONS

 

Bank Receiving Funds:   Fifth Third Bank     38 Fountain Square     Cincinnati,
OH 45263     USA     513-358-5385 (Wire Dept.)       Bank Contact:   Thomas Ruis
    517.342.4019       Routing/ABA Number:   042000314       SWIFT Code:  
FTBCUS3C       For Credit To:   XG Sciences Inc.     3101 Grand Oak Drive    
Lansing, MI 48906     USA     517.703.1110       Account Number:   XXXXXXXXXX

 

 Page 6 

